—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered December 2, 1997, convicting him of murder in the second degree, robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpre*283served for appellate review, without merit, or relate to errors that are harmless in light of the overwhelming evidence of guilt (see, People v Crimmins, 36 NY2d 230). O’Brien, J. P., Sullivan, Goldstein and H. Miller, JJ., concur.